 

Exhibit 10.1

 

Amendment No. 2 to License Agreement

 

This Amendment No. 2 to License Agreement (“Amendment”), dated August 20, 2019
(the “Amendment Effective Date”), amends License Agreement (“Agreement”), made
as of March 23, 2017, and first amended October 3, 2017, by and between Novartis
International Pharmaceutical Ltd. (“Novartis”) and resTORbio, Inc.
(“resTORbio”).  Novartis and resTORbio are each referred to individually as a
“Party” and together as the “Parties.”

 

Pursuant to the Agreement, Novartis has licensed certain intellectual property
rights to resTORbio to develop, make, use, and sell products incorporating the
compound known as BEZ235 by itself or BEZ235 together with the compound known as
RAD001 in the Field (as defined in the Agreement).  resTORbio has requested that
Novartis transfer to it certain additional data arising from Novartis’ prior
Development (as defined in the Agreement) of BEZ235.  Novartis has agreed to do
so under the terms of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

Section 1.  Transfer of Additional Data.

 

Novartis will transfer the data described in Exhibit A to this Amendment (the
“Additional Data”) within 10 days after the Amendment Effective Date.  The
Additional Data will be deemed to be “Novartis Know How” for the purpose of this
Agreement.  Notwithstanding the foregoing, the Additional Data is transferred
“as is” and without representations or warranties of any kind, and Novartis
disclaims any implied warranties of merchantability, fitness for a particular
purpose, and/or non-infringement.  resTORbio’s use of the Additional Data shall
be at its own risk.  

 

Section 2.  Ratification and Confirmation.  

 

Nothing in this Amendment is intended to alter or amend the scope of the license
set forth in the Agreement or any of the Agreement’s other terms and
conditions.  In all other respects the Agreement is hereby ratified and
confirmed.  

 

[Signature Page Follows]




--------------------------------------------------------------------------------

 

       Amendment #1 to License Agreement – Signature Page

 

In witness whereof, the Parties, intending to be bound, have caused this
Amendment No. 2 to the License Agreement to be executed by their duly authorized
representatives.

 

NOVARTIS INTERNATIONAL

 

resTORbio, INC.

PHARMACEUTICAL LTD.

 

 

 

 

 

 

 

 

By:

/s/ Simone Pfirter

 

By:

/s/ Chen Schor

Name:

Simone Pfirter

 

Name:

Chen Schor

Title:

Head General Legal NIBR Europe

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sylvain Beltzung

 

 

 

Name:

Sylvain Beltzung

 

 

 

Title:

CFO Europe Novartis

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Documents

BEZ235 0613511 Ames TEST 2006-Jun07.pdf

BEZ235 synthesis_muta CT.doc

BEZ235-A7 0613510 Ames TEST 2006-Mar28.pdf

CBEZ235A2101 RAP Module 3 Detailed Statistical Methodology Amendment 1 clean
notc.pdf

CBEZ235A2101 RAP Module 3 Detailed Statistical Methodology.pdf

CBEZ235A2101 RAP Module 3 for QTPK analysis_2.pdf

CBEZ235A2101 RAP Module 6 Text tables & figures Amendment 1 clean notc.pdf

CBEZ235A2101 RAP Module 7.1 Deliverables for QTPK analysis_2.pdf

CBEZ235A2101 RAP Module 7.1 Post-text and appendix deliverables Amendment 1
notc.pdf

CBEZ235A2101 RAP Module 8 Programming Specification- Amendment 1.pdf

CBEZ235A2101_blank_CRF_14Feb2013_v04.pdf

cbez235A2101--CSR-section-16.1.9-statistical-methods.pdf

WIL_497500_BEZ235-A2 (EDR )_ames.pdf

BEZ235 0613511 Ames TEST 2006-Jun07.pdf

BEZ235 synthesis_muta CT.doc

BEZ235-A7 0613510 Ames TEST 2006-Mar28.pdf

WIL_497500_BEZ235-A2 (EDR )_ames.pdf

 